Citation Nr: 1029383	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of the hearing has been associated 
with the record.  

A rating decision dated in June 2002 denied service connection 
for stress disorder as due to an undiagnosed illness.  In the 
appeal at hand, the Veteran's claim is specifically for service 
connection for posttraumatic stress disorder with depression.  
The Board acknowledges at this point that a claim that has been 
denied in an unappealed RO decision may not thereafter be 
reopened and allowed unless new and material evidence is 
presented or secured.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 
20.302, 20.1100.  An exception to this rule is if the currently 
claimed disorders involve different diagnostic codes, they are 
different claims for the purpose of VA adjudication.  That is, a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a claim for another diagnosed disease or injury; rather, the two 
claims must be considered independently.   Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In the instant appeal, the RO did not consider 
the case to be one requiring new and material evidence to reopen, 
and the Board agrees, given the precise nature of the current 
claim that distinguishes it from the prior final denial.  
Accordingly, the Board has considered the issue on a de novo 
basis.  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).


FINDING OF FACT

PTSD to include depression is attributable to service. 


CONCLUSION OF LAW

PTSD to include depression was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009); 75 Fed. 
Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated in 
March 2006, August 2006 and December 2006.  Moreover, in May 2010 
the appellant was afforded a hearing conducted before the 
undersigned Veterans Law Judge (VLJ).  At the start of the 
hearing, the VLJ confirmed the issue on appeal.  During the 
hearing, the appellant was informed that he could submit 
additional statements and it was indicated that more recent 
medical records would be obtained on the Veteran's behalf.  This 
action supplements VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.  Furthermore, the Board notes that the appellant 
waived consideration of the additional evidence by the agency of 
original jurisdiction.  Therefore, the Board can consider this 
evidence in the first instance without returning it to the RO for 
a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) 
(2009).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
Board acknowledges that the Veteran has not been afforded a VA 
examination in relation to his claims.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As the benefit sought may be granted on 
the evidence of record as it stands, remand for any other 
development is not in order.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Factual Summary

Service treatment records reveal normal psychiatric findings in 
June 1988 and December 1991.  In the report of medical history, 
the Veteran denied depression or excessive worry, nervous trouble 
of any sort, and/or frequent trouble sleeping.  

Examination in November 1994 revealed normal psychiatric 
findings.  In the report of medical history, the Veteran denied 
depression or excessive worry, nervous trouble of any sort, 
and/or frequent trouble sleeping.  In a February 1998 VA 
compensation and pension examination, it was noted that the 
Veteran had problems with memory loss, stress and fatigue.  
Examination revealed the Veteran was fairly cooperative, and neat 
and clean with an intact memory.  His affect was bland and 
overall mood was slightly down.  Insight was fair and his 
judgment was good for hypothetical situations.  No psychiatric 
diagnosis was rendered at that time.  

Examination in December 1999 revealed that the Veteran's mood was 
appropriate even though he was mildly depressed.  In January 
2000, the Veteran related that he served in the Gulf War for six 
months from September 1990 to March 1991.  The Veteran reported 
shooting 155 howitzers and that his unit received sporadic 
artillery and small arms fire.  It was noted that the Veteran had 
some exposure to dead and wounded soldiers but no one in his unit 
was killed.  The Veteran stated that he was not bothered by the 
events that he experienced during the Gulf War but occasionally 
he had dreams about it.  He denied significant problems with 
anxiety but reported mild feelings of depression connected to his 
situational stressors to include his financial situation.  The 
examiner noted that test results and information gathered in the 
clinical interview indicated that the Veteran did not appear to 
be experiencing PTSD.  

In March 2000, it was noted that the Veteran had been seen in the 
psychiatric clinic and apparently had some component of PTSD.  It 
was noted that it was labeled as minor and that Veteran reported 
some component of sleep disturbance with decreased restful 
periods for the last several years since returning from Desert 
Storm.  It was noted that the Veteran did not feel like his 
problems necessarily related to combat issues.  The Veteran 
reported being somewhat depressed which he attributed such 
partially to financial concerns, etc.  

It was noted in a March 2002 examination that the Veteran had 
trouble concentrating, lack of interest, and fatigue which 
certainly supported a diagnosis of depression.  An assessment of 
possible PTSD was rendered in July 2005.  The Veteran reported at 
that time depression with bad dreams and anxiety related to war 
time.  

In an August 2005 evaluation, it was noted that the Veteran was 
deployed during Operation Desert Storm and that he was exposed to 
dead and mutilated bodies.  It was also noted that he was 
responsible for injury and death and that he felt disturbed by 
intense feelings when approached by crowds of Iraqi prisoners.  
The examiner noted that the Veteran was not injured in combat but 
that he was subject to fire and sustained a head injury in non-
combat activities.  The Veteran related concern because his 
symptoms were worsening over time to include concern about his 
temper, job stability and his depression.  The examiner stated 
that the Veteran merited a diagnosis of major depression and that 
he also qualified for a diagnosis of PTSD.  The examiner noted 
that it was possible that the Veteran's PTSD symptoms would be 
sub-threshold if his depression were adequately controlled.  It 
was noted that the Veteran showed impulsivity in various 
personality features, indicating some difficulty staying 
committed to things, being close to people and tolerating 
constraints.  

Major depression, sub threshold PTSD, hypervigilance was 
diagnosed in August 2005.  A Global Assessment of Functioning 
(GAF) score of 45 was assigned.  In another August 2005 
examination, PTSD active dythymic disorder was diagnosed.  The 
Axis IV diagnosis was "moderate due to persistent symptoms of 
PTSD, depression, some financial concerns and sublet marital 
discord and tension."  The Axis IV diagnosis is for reporting 
psychosocial and environmental problems that may affect the 
diagnosis, treatment, and prognosis of mental disorders of Axes I 
and II.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 41.  
38 C.F.R. § 4.130 (2009).   A GAF score of 51 was assigned.  
During this examination, the Veteran reported that he felt 
depressed, and that lately he had been irritable and short 
tempered.  It was noted that the Veteran's PTSD and depressive 
symptoms affected social and occupational adjustment and that he 
felt moderately distressed.  Later in the month, it was noted 
that the Veteran was recently diagnosed with PTSD though his 
symptoms went back 14 years ago.  

In September 2005, PTSD, severe, was diagnosed.  A GAF score of 
42 was assigned.  It was noted that major themes within that 
session included the Veteran seeing dead bodies which he knew he 
had a part in killing and guilt over his actions and thoughts.  
In October 2005 and November 2005, "PTSD active dysthymic 
disorder" was diagnosed.  The Axis IV diagnosis was "moderate 
due to persistent symptoms of PTSD, depression, some financial 
concerns and marital discord and tension."  GAF scores of 51 and 
59 were assigned, respectively.  

In January 2006, PTSD was diagnosed and a GAF score of 53 was 
assigned.  During this examination, the Veteran reported 
intrusive reexperiencing symptoms.  Low energy with avoidant 
behaviors, numbness, some suicidal ideations and  distrust were 
noted.  The Veteran reported increased symptoms of avoidance, 
irritability and poor motivation in February 2006.  PTSD was 
diagnosed and a GAF score of 53 was assigned.  The Veteran 
reported irritability, sleep disturbances, occasional suicidal 
thoughts, startle responses and isolation in April 2006.  PTSD, 
partially improved with dysthymic disorder was diagnosed.  The 
Axis IV diagnosis was "moderate due to persistent symptoms of 
PTSD, depression, some financial concerns and sublet marital 
discord and tension."  A GAF score of 51 was assigned.

In May 2006, the Veteran reported increased symptoms of 
hyperarousal and avoidance.  Sleep disturbance, suspicion and 
depressed mood were noted.  PTSD was diagnosed and a GAF score of 
55 was assigned.  The Veteran reported PTSD symptoms of 
reexperiencing symptoms, sleep disturbance, avoidance and 
suicidal ideations in July 2006.  PTSD was diagnosed and a GAF 
score of 50 was assigned.  

In August 2007, the Veteran reported that he experienced problems 
with sleep.  He reported nightmares and flashbacks.  PTSD, 
moderate in severity with dysthymic disorder, partially improved, 
was diagnosed.  A GAF score of 51 was assigned.

PTSD, moderate in severity with dysthymic disorder, partially 
improved, was diagnosed in December 2007.  A GAF score of 53 was 
assigned.

The Veteran reported in a February 2008 stressor statement that 
he was subject to artillery attacks daily.  He related that no 
one was killed in his unit but that was not the case for the Iraq 
soldiers that were trying to hurt them.  He noted being under 
small arms and sniper attacks.  The Veteran denied being injured 
but noted that he had a few individuals that were slightly 
injured in the attacks.  The Veteran stated that he had many 
problems since returning from Iraq to include sleep disturbances, 
and extreme mental issues.  He reported sustaining an injury 
during a raid mission, helping his injured platoon sergeant after 
an explosion and being caught on fire while burning human waste 
during service.

Nightmares were reported in April 2008.  PTSD, moderate in 
severity with dysthymic disorder, partially improved, was 
diagnosed.  In a separate examination, the Veteran reported 
symptoms of hyperarousal, distrust, episodes of road rage, and 
avoidance.  PTSD, MDD was diagnosed.  A GAF score of 52 was 
assigned.  

A negative screen for depression was shown in September 2009.  

During his May 2010 hearing, the Veteran related that he was in 
artillery.  He stated that he did not have any problems with any 
type of mental issues before going to Iraq.  The Veteran related 
that his PTSD was induced by being in combat in Iraq to include 
fighting and artillery.  He stated that he took care of bodies 
that were alive and those that were dead.  He stated that he was 
a combat lifesaver with his unit.  He stated that he had to fire 
his weapon and shoot, and that he killed people.  He related that 
he was in close combat and that he assisted injured people to 
include his platoon sergeant who was extremely burned in the 
face, hands and arms after an explosion.  He related symptoms of 
loss of control, short temper, sleep problems, inability to 
maintain employment, family issues and flashbacks.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App 
128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. Brown, 
9 Vet. App. 389 (1996). However, the Court has held that the 
regulatory requirement for "credible supporting evidence" means 
that "the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

Analysis  

The Veteran argues that he has PTSD and depression that is 
attributable to service.  Specifically, he contends that his PTSD 
was induced by being involved in combat situations in Iraq to 
include fighting, causing death.  He related that he took care of 
bodies that were alive and those that were dead.  He testified at 
his hearing that he was not awarded a combat badge but that he 
nevertheless was charged with being in fire fights and clearing 
areas involved in combat-related situations.  

The Veteran's DD Form 214 shows that his military occupational 
specialty was motor transport operator.  His decorations, medals, 
badges, citations and campaign ribbons include the Southwest Asia 
service medal with bronze service star - 2.     

The Board notes that VA treatment records shows a VA psychologist 
diagnosed the Veteran with PTSD due to the Veteran's service in 
Operation Desert Storm.  In August 2005, the examiner noted that 
the Veteran completed the Mississippi Scale, a measure of PTSD 
symptoms related to combat exposure, and that he scored above the 
cut-off.  The VA examiner related that the Veteran was exposed to 
dead and mutilated bodies, and was responsible for injury and 
death.  She noted that the Veteran was not injured in combat but 
was subject to fire.  As such, it appears that an assessment of 
PTSD was given due to his service.  

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted.  In this regard, the Veteran's 
claimed stressors of exposure to fear of hostile military or 
terrorist activity, causing death and being subject to artillery 
fire are consistent with the places, types, and circumstances of 
the Veteran's service as detailed in his sworn testimony and 
service records.  In turn, his lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(3) (75 Fed. Reg. 39843, 39852 (July 13, 2010)).  
Further, a VA psychologist has confirmed that the claimed 
stressor is adequate to support a diagnosis of PTSD.  
Accordingly, the Board finds that the Veteran suffers from PTSD 
and that his PTSD has been sufficiently linked to wartime 
experiences.  In sum, when resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the statutory and 
regulatory criteria for entitlement to service connection for 
PTSD have been met.  See 38 U.S.C.A.  § 5107(b). 

The Veteran's claim also includes service connection for a 
depressive, or dysthymic, disorder.  Here, the Board is presented 
with positive and negative evidence.  The positive evidence 
includes the Veteran's reports of depression and anxiety.  
Furthermore, in March 2002 it was found that the Veteran had 
trouble concentrating, lack of interest, fatigue which certainly 
supported a diagnosis of depression.  At that time, the Veteran 
reported depression with bad dreams and anxiety related to war 
time.  Major depression was also diagnosed in April 2005.  
Additionally, many of the diagnoses of record link the dysthymia 
or depression along with the PTSD diagnosis, thereby associating 
the two as one disability.  During his May 2010 hearing, the 
Veteran related that he did not have any problems with any type 
of mental issues before going to Iraq.  The Board has considered 
such evidence in conjunction with all the evidence of record.  

However, the Board is also presented with negative evidence.  
Service treatment records reveal normal psychiatric findings in 
June 1988 and December 1991.  In the report of medical history, 
the Veteran denied depression or excessive worry.  Examination in 
November 1994 revealed normal psychiatric findings and in the 
report of medical history the Veteran denied depression or 
excessive worry.  Furthermore, no psychiatric diagnosis was 
rendered during the February 1998 VA compensation and pension 
examination.  The Board also notes that, although the Veteran has 
reported feelings of depression, he has also attributed his 
depression to non-service events.  In December 1999 and March 
2000, the Veteran reported depression connected to his 
situational stressors to include his financial situation.  The 
Board notes that a negative screen for depression was shown in 
September 2009.  

Based upon the evidence of record, the Board finds that service 
connection for a depression/dysthymia is warranted.  In this 
regard, the Board is presented with the Veteran's lay statements 
regarding onset and continuity.  The Veteran has stated that he 
did not have any problems with any type of mental issues before 
going to Iraq.  The record shows that the Veteran has reported 
feelings of depression attributed to non- service events to 
include financial concerns.  On the other hand, the medical 
reports often diagnose PTSD "with" depression, and relate the 
features of dysthymia to service-related events.    

A such, the evidence is in equipoise.  Accordingly, service 
connection for a disability manifested by depression as 
associated with PTSD is warranted.


ORDER

Service connection for PTSD to include depression is granted.  


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


